Citation Nr: 0211748	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with bilateral plantar fasciitis and hypertrophic 
changes of the navicular cuneiform articulation of both feet, 
currently evaluated as 30 percent disabling .

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976 and from June 1980 to April 1995.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, established service 
connection for plantar fasciitis of the left foot, and 
assigned a 10 percent rating from May 1, 1995, and 
established service connection for traumatic arthritis of the 
right foot, and for sinusitis, and assigned a noncompensable 
rating for each, effective from May 1, 1995.  In July 1999, 
the Board remanded the appeal to the RO for a new examination 
to determine the severity of the veteran's service-connected 
disabilities of the feet and sinusitis.

In a July 2001 rating decision, the RO recharacterized the 
separately rated right and left foot disabilities as 
bilateral pes planus with bilateral plantar fasciitis and 
hypertrophic changes of the navicular cuneiform articulation 
of both feet, and assigned a 30 percent rating from May 1, 
1995.  The RO also increased the veteran's evaluation for 
service-connected sinusitis, from noncompensable to 10 
percent disabling effective May 1, 1995. 

A hearing was scheduled to be held before a Member of the 
Board in Washington, D.C. in December 1998, but the veteran 
failed to appear.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral foot disabilities are manifested 
by pain on use.

3.  The veteran's sinusitis is manifested by nasal congestion 
and headaches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with bilateral plantar fasciitis and 
hypertrophic changes of the navicular cuneiform articulation 
of both feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Code 5276 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.96, Diagnostic Codes 6510 (effective 
prior to and from October 7, 1996); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for increased ratings and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The rating decisions, statement of the case, 
supplemental statement of the case, and letters to the 
veteran and his representative provided notice of the 
information and evidence necessary to substantiate the 
veteran's claims, the applicable law, and the reasons and 
bases for the VA's denials.  The veteran was afforded a VA 
examination, and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Bilateral foot disabilities

Disability of the musculoskeletal system is primarily the 
ability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Evidence contained in the claims file include outpatient 
treatment reports from VAMC Richmond received in August 1997.  
These records show the veteran having been treated for pain 
in both his feet.  He complained of significant pain in his 
arches which was aggravated by walking.  The examiner noted 
pes planus deformity, chronic plantar fasciitis, and possible 
fibroma/neuroma.  The records also show increased rigidity 
and pain upon palpitation of the medial band of plantar 
fascia of plantar feet.

Also included were radiology reports from VAMC Richmond dated 
February 1996 through August 1997.  A February 1996 report 
showed the bones in the foot to appear intact with no 
fracture or erosion noted.  There was some suggestion of very 
slight loss of longitudinal arch on the standing weight-
bearing views.  There were some small calcifications at the 
attachment of the Achilles tendon.  The feet were not 
considered remarkable for practical purposes.  An October 
1996 report indicated the standing view to show pes planus 
deformity, bilaterally.  There was no fracture or 
dislocation.  There was a small cyst seen in the distal 
phalanx of the great toe on the right.  Another October 1996 
report showed an unremarkable MRI of the left foot without 
musculoskeletal abnormality.

A VA examination was conducted in November 1997.  The veteran 
stated that he began experiencing pain in both feet while in 
service.  He reported that his left foot had hurt more than 
his right.  He indicated he had been treated by podiatry at 
the VAMC Richmond extensively.  He also stated that his feet 
hurt when he walked or stood at rest.  Even lying in bed has 
caused him increased pain.  In the past six months, the right 
foot had been severely painful with throbbing, and 
occasionally when he arises in the morning he has to hobble 
across the floor.  On physical examination of his feet, the 
veteran had mild loss of arches with weightbearing.  There 
was no spasm or tenderness of the plantar muscles or fascia 
seen.  He had no pain on manipulation of the heel, 
bilaterally.  He could walk on his heels and toes without 
restriction.  The toenails were normal.  Neurologically, the 
feet were normal.  Deep circulation was intact and the skin 
was normal.

Another VA examination was conducted in October 1999.  The 
veteran stated that he had collapsed arches, that his pain 
became gradually worse and that he had used crutches.  He 
reported that he had been given inserts for his shoes.  He 
complained of throbbing pain in the back of his right heel 
and around the ankle area without pain at the bottom of his 
foot.  He denied having swelling, and reported that he took 
medications three times a day, as needed.  The veteran stated 
he usually sits 20 to 30 minutes and when he gets up he has 
pain in the arch and especially sharp pain in the morning.  
The veteran states that the pain has increased, and in his 
position as a vending machine operator he sits 75 percent of 
the time.  He says he learns to live with the pain and 
requires a handicap sticker because of difficulty with 
ambulation.  

A physical examination of the feet noted good gait, but slow 
due to complaint of back pain.  There were no noted 
callosities, breakdown nor unusual wear on the feet.  There 
was also no indication of abnormal weight bearing.  The skin 
was intact and peripheral pulses were palpable.  Posture was 
noted to be good on standing.  The veteran stated he is 
usually able to stand 30 minutes to an hour without 
excruciating pain in his feet.  He was able to squat without 
difficulty.  Dorsiflexion of the foot to 20 degrees, plantar 
flexion to 40 degrees, bilaterally.  No hammertoes or 
clawfoot were demonstrated.  There was noted decreased 
longitudinal arch, bilaterally, of the feet.  Deep tendon 
reflexes were 2+ of the Achilles.  There was no valgus 
deformities denoted of the foot.  X-ray results showed mild 
hypertrophic degenerative changes of the navicular cuneiform 
articulations, bilaterally.  There was no evidence of pes 
planus on the radiographs.  The radiographs were not obtained 
in weight bearing positions.  The impression was bilateral 
ankle radiographs within normal limits.  The diagnosis was 
bilateral plantar fasciitis initially diagnosed in 1987.  The 
examiner noted that the veteran had residual pain and 
metatarsalgia, and had had treatment of orthotics and 
inserts.  Also diagnosed was hypertrophic degenerative 
changes of the navicular cuneiform articulation of the feet, 
bilaterally.  The veteran currently used Indomethacin as 
needed.

According to the applicable rating criteria, a 30 percent 
disability evaluation for bilateral flat feet requires that 
the condition be severe with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent disability 
evaluation requires that the condition be pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Diagnostic Code 5276 
(2001).

After a review of all the evidence, the Board finds that the 
veteran's bilateral foot disabilities are not more than 30 
percent disabling under the applicable criteria.  Private and 
VA treatment records show that the veteran has inserts for 
his shoes.  On VA examination of November 1997, the veteran 
had mild loss of arches with weightbearing, no spasm or 
tenderness of the plantar muscles or fascia and no pain on 
manipulation of the heels bilaterally.  He could walk on his 
heels and toes without restriction.  On the VA examination of 
October 1999, the examiner found no marked inward 
displacement and no severe spasm of the tendo achillis, 
although there was Achilles tendon tightening with limited 
dorsiflexion.  Further, after a thorough review of the 
veteran's medical and employment history, the numerous 
records in the claims file, and comprehensive current 
examination of the veteran, the examiner specifically 
characterized the veteran's bilateral foot disability as no 
more than severe.  The Board notes that a 50 percent rating 
under Diagnostic Code 5276 specifically requires the 
objective demonstration of pronounced bilateral flatfoot with 
marked inward displacement and severe spasm of the tendo 
achillis which is not improved by orthopedic shoes or 
appliances, findings that are absent in this case.  Under the 
circumstances, the Board concludes that the veteran's 
bilateral foot disabilities are properly rated as 30 percent 
disabling under Diagnostic Code 5276, and that the 
preponderance of the evidence was against an increased 
rating.   

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, the evidence 
of record does not contain any clinical findings exhibiting 
such functional loss as to warrant an increased evaluation on 
the basis of Deluca considerations.

B.  Sinusitis

Contained in the claims file were outpatient treatment 
reports from VAMC Richmond dated December 1995 to August 
1997.  Noted were two complaints in March 1997 and May 1997 
for nasal congestion.  A March 1997 entry noted sinusitis.  
None of these episodes were indicated to be incapacitating.  

A VA examination was conducted in November 1997.  The veteran 
stated that he had crusting and discharge from the left 
nostril at least five days a month, which he had been told 
was sinusitis.  He also had a history of sneezing, frontal 
headaches, postnasal drip and discomfort.  He stated that he 
had been treated appropriately and does respond to treatment, 
but has exacerbations during the year.  It was not seasonal 
and he had no history of allergies.  On physical examination, 
the pharynx was normal, tongue was midline, both nasal 
passages were open and the nasal mucosa appeared normal 
without any discharge.  There was no tenderness to palpation 
over the sinuses.  X-rays showed all sinuses as normal.  The 
diagnosis was history of sinusitis.

Another VA examination was conducted in October 1999.  The 
veteran reported a history of sinusitis that was diagnosed in 
1983.  He complained of pain in the left side of his forehead 
behind his eye.  He indicated he had been hospitalized twice 
for it.  He noted he had undergone a spinal tap and steroid 
shots for his headaches.  He noted that medications did help 
his symptoms.  The examiner reviewed the records in the 
claims file and noted a June 1990 record which indicated 
viral pharyngitis.  It was indicated a throat culture was 
negative.  There had been no fevers, sore throat, headache or 
congestion.  The impression was sinusitis, tonsillitis.  The 
veteran stated that the sinusitis has caused him pain in the 
left ear to his eye with numbness and usually a headache.  He 
described the nasal discharge as usually yellowish in color, 
causing a postnasal drip and a cough.  He denied dyspnea at 
rest or on exertion.  He reported Nasalide was used as 
needed.  He reported his speech was impaired.  The veteran 
described that his headaches occur more frequently in the 
wintertime, lasting three to five days.  Reportedly, in the 
summer, it lasts two to three days.  He denied dizziness, 
blurred vision, or incapacitation.  

A physical examination showed the head to be normocephalic 
and atraumatic.  With respect to the eyes, the extraocular 
movements were intact.  The tympanic membranes in the ears 
were clear.  The nose was slightly deviated, no nasal 
discharge nor obstruction was visible.  The oral mucosa was 
pink and moist and with no noted postnasal drip or excudates 
present.  Uvula was midline, and the tongue was midline.  No 
adenopathy of the neck was noted.  Sinus films indicated 
frontal sinuses and ethmoid air cells as unremarkable.  
Maxillary sinuses and sphenoid sinuses were unremarkable.  
There was mild deviation of the nasal septum to the left.  
The diagnosis was acute sinusitis, with no evidence of 
infection on x-ray of November 1999, with occasional 
flareups. 

The veteran's service connected sinusitis is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6510.  The Board notes that by regulatory amendment 
effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 C.F.R. § 4.97.  See 61 
Fed. Reg. 46720-46731 (1996).  Where law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim under both the old and the new criteria.

Under the old rating criteria, a 10 percent rating is 
warranted where the sinusitis is moderate in degree, with 
symptoms such as discharge or crusting or scabbing, and 
infrequent headaches.  A 30 percent rating is warranted if 
the sinusitis is severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is warranted where the sinusitis is postoperative 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

The new rating criteria provide that where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

After considering all of the evidence, the Board finds that 
the sinusitis is no more than moderate in degree, with 
discharge or crusting or scabbing, and some headaches.  
Severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence has not been shown.  The Board also 
finds that while the disorder is not productive of more than 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, the evidence is sufficient 
under the old criteria for a 10 percent rating only.  An 
incapacitating episode is one which requires bedrest, and the 
objective medical evidence does not support a conclusion that 
the disorder is severe enough to warrant such a situation.  A 
need for bedrest was not noted or recommended in any of the 
veteran's treatment records.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's sinusitis is more disabling than the 10 percent 
rating currently assigned under Diagnostic Code 6510.

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran his 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the evaluations awarded 
contemplates difficulty with employment.  In the absence of 
such factors, the Board finds that the criteria for referral 
of this case for consideration of assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with bilateral plantar fasciitis and hypertrophic 
changes of the navicular cuneiform articulation of both feet 
is denied.

An evaluation in excess of 10 percent for sinusitis is 
denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

